50 F.3d 21
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfredo GANENAS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3004.
United States Court of Appeals, Federal Circuit.
March 17, 1995.

Before NEWMAN, CLEVENGER, and SCHALL, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Alfredo Ganenas appeals the decision of the Merit Systems Protection Board, SE0831940111-I-1, dismissing his petition for review as untimely filed.  The decision of the Board is affirmed.


2
On October 12, 1993, the Office of Personnel Management (OPM) issued a reconsideration decision finding that Mr. Ganenas was not entitled to a civil service retirement annuity.  OPM's determination was affirmed by an administrative judge, who issued an initial decision on March 30, 1994, indicating that the decision would become final on May 4 unless a petition for review was filed by that date.  On May 11, Mr. Ganenas submitted a letter seeking a favorable decision in his case.  The Board's regional office sent another copy of the initial decision to Mr. Ganenas on June 2, and on June 20 he submitted another letter.  On June 28, the Clerk of the Board sent an acknowledgement letter to Mr. Ganenas informing him that his petition for review was untimely and ordered him to submit, within 30 days of the letter, a showing of good cause for late filing.  Mr. Ganenas did not respond.


3
The Board dismissed Mr. Ganenas' petition for review as untimely, explaining that he had not established good cause for the delay in filing, although he was given the opportunity to do so.  The Board can waive the time limit only upon a showing of good cause for the delay.  5 C.F.R. Secs. 1201.12, 1201.114(f).  The burden is on the petitioner to show excusable delay.  Mendoza v. Merit Systems Protection Board, 966 F.2d 650, 653 (Fed.Cir.1992).


4
Mr. Ganenas does not address the issue of timeliness in his appeal to this court.1  The Board did not abuse its discretion in declining to waive the time limit for filing a petition for review.  See Mendoza, 966 F.2d at 653 (general assertion of old age is insufficient to establish good cause for delay in filing an appeal to the Board).



1
 We take note of the administrative judge's finding that Mr. Ganenas did not establish entitlement to an annuity, since his employment by the Public Health Service from August 17, 1947 until June 30, 1949 and the other asserted service were not creditable under the Civil Service Retirement Act